      


 1
 2
 3
 4
 5
 6
 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE
 9
10   FRANK SPOSARO,                                    Case No. C18-953 RSM

11                    Plaintiff,                       ORDER GRANTING STATE FARM’S
                                                       MOTION FOR SUMMARY JUDGMENT
12                        v.
13
         NEW JERSEY MANUFACTURERS
14       INSURANCE COMPANY, a foreign insurer,
         and STATE FARM MUTUAL
15       AUTOMOBILE INSURANCE COMPANY, a
16       foreign insurer,

17                    Defendants.
18
              This matter comes before the Court on Defendant State Farm’s Motion for Summary
19
     Judgment and Declaratory Judgment. Dkt. #35. State Farm moves for an order dismissing all
20
     claims against it, and ruling pursuant to the Federal Declaratory Judgments Act, 28 U.S.C. §
21
22   2201, that there is no coverage for Personal Injury Protection (“PIP”) claims under the State

23   Farm policy at issue in this case. This Motion is unopposed by Plaintiff Frank Sposaro and
24
     Defendant New Jersey Manufacturers Insurance Company. See Dkts. #47 and #49.
25
              The Court has reviewed the briefing and evidence submitted by the parties and finds
26
27   that there is no coverage for Mr. Sposaro under the State Farm policy because that policy did

28   not insure the vehicle Mr. Sposaro was driving at the time of the accident. See Dkt. #35 at 3



     ORDER GRANTING STATE FARM’S MOTION FOR SUMMARY JUDGMENT - 1
      

     and citations to the policy therein. State Farm properly denied Mr. Sposaro’s PIP claim, and
 1
 2   Mr. Sposaro’s extra-contractual claims are properly dismissed.         Mr. Sposaro presents no

 3   argument to the contrary.
 4
            The Court will reserve ruling on the remaining issues in this case for a later order.
 5
            Having reviewed the relevant briefing and the remainder of the record, the Court hereby
 6
 7   finds and ORDERS that Defendant State Farm’s Motion for Summary Judgment and

 8   Declaratory Judgment (Dkt. #35) is GRANTED.              All of Mr. Sposaro’s claims against
 9   Defendant State Farm are DISMISSED. There is no coverage for Mr. Sposaro’s PIP claims
10
     arising from the May 12, 2015, motor vehicle collision under State Farm policy no. 324-0064-
11
     E29-47.
12
13
14          DATED this 25th day of April 2019.
15
16
17
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28



     ORDER GRANTING STATE FARM’S MOTION FOR SUMMARY JUDGMENT - 2
